DETAILED CORRESPONDENCE
Claims 1-7, 10, 12-16, 23-27, 30, 33-34, 37-42, 45-48, 53, 57-59, and 62-63 are pending.  Of these, claims 62-63 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-7, 10, 12-16, 23-27, 30, 33-34, 37-42, 45-48, 53, and 57-59 are under consideration on the merits. The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 103 rejections are revised in view of the amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604; of record) in view of Wang (WO 2008/063576; of record in IDS) and McClain (US Pat. Pub. 2010/0015200; of record in IDS).
As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, Ragheb discloses an implantable medical device such as a stent (claims 2 and 24-25) with a surface having a first bioactive layer comprising an active)(column 3, 1st full paragraph).  The bioactive in the first layer preferably is heparin, and the device may further th full paragraph), wherein the second bioactive may be a microtubule inhibitor such as Taxol® (i.e., “paclitaxel” of the base claims)(column 9, 1st paragraph and column 21, last paragraph).  The bioactive is elutable from the implant (column 3, 1st full paragraph), and may be applied as a particulate as recited by the base claims (paragraph bridging columns 23-24).  Ragheb teaches that when a bioactive layer is posited directly on the base material of the implant, it is highly advantageous to promote its adhesion to the base material such as by using a primer coating or covalent bonding (column 20, 3rd-4th full paragraphs).  Ragheb further teaches applying a porous polymer layer over the bioactive layer, and that such a polymer layer can avoid the use of carriers, surfactants, and other methods that are often employed to hold the bioactive on the device, that if desired these methods also may be employed to deposit the bioactive onto the device (column 23, 3rd full paragraph).  No other ingredient is required in the second particulate coating layer, thereby meeting the “consists of” language of claim 23 and the “surfactant free” language of claim 13 and the “polymer free” language of claim 14.  The bioactive coating layers may be applied by spraying or otherwise applying a fluid mixture of the bioactive followed by evaporation (claim 59)(column 23, 1st-2nd full paragraphs). 
th full paragraph).  
As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, Ragheb does not further expressly disclose that the second particulate coating layer comprising the paclitaxel further comprises an organic additive of the base claims that is caffeine or succinic acid and in the ratio recited by the base claims, nor the dispersion component range recited by the base claims, nor the range of paclitaxel recited by the base claims. Nor does Ragheb specify that the second particulate coating layer comprising the paclitaxel and organic additive is in crystalline form (claim 15).  Nor does Ragheb specify that the first coating is applied to the entire luminal and abluminal side of the device (claims 34 and 39) the stent is a stent graft (claim 26).  Nor does Ragheb expressly teach the amount of paclitaxel lost during manipulation using the testing methods recited by claims 45-46 and 57, nor the measured drug concentration in tissue recited by claims 47-48, or the binding activity recited by claim 53.  
Wang discloses a medical device for delivering a therapeutic agent to a tissue, the device comprising a coating layer comprising a therapeutic agent, the layer being coated onto the exterior surface (claim 71) and containing a therapeutic agent and an additive (Abstract and claims 1-2 of Wang), wherein the additive accelerates diffusion  and rapid movement of the drug off of the device during deployment and increases permeation of drug into tissue (paragraph 109), wherein the additive may be an organic additive as recited by the claims such as succinic acid (organic additive of claims 20, 42, and 69), and which Wang teaches enhance the solubility of water insoluble drugs in the coating solution, as well as accelerating drug permeation of tissue (paragraphs 164-

 As to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent disclosed by Ragheb by 1) selecting an amount of paclitaxel within the 30-90% range of the base claims, because Wang expressly teaches that such amounts are suitable for use as a therapeutic in a coating on a medical device intended to deliver paclitaxel, and 2) by incorporating an organic additive such as succinic acid or caffeine, alone or in combination and within the ratios of paclitaxel:organic additive recited by the base claims, since Wang expressly teaches that succinic acid is an example of an organic additive that, when incorporated into a particulate coating layer comprising paclitaxel on a medical device such as a stent, will advantageously enhance the solubility of water insoluble drugs in the coating solution, as well as accelerating drug permeation of tissue, and Wang expressly teaches that more than one organic additive may be used in combination and that the organic additives are not limited to those that are taught therein and may be a chemical compound having multiple carbonyl, amino, and hydroxyl moieties and that additives with aromatic groups will increase the solubility of water insoluble drugs in the coating solution as discussed supra, and McClain expressly teaches that caffeine is a suitable additive for incorporation into a coating of an implantable medical device, and the skilled artisan would have recognized that caffeine is aromatic and also has multiple carbonyl groups along with amino groups, such that the skilled artisan would recognize that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 26, it further would have been prima facie obvious to select a stent incorporating a graft member so as to form a stent graft as the medical device, since Ragheb does not limit the identity of the medical device, and Wang expressly teaches that both stents and stent grafts are suitable medical devices for coating with paclitaxel along with an organic additive, such that the skilled artisan reasonably would have expected that a stent graft could serve as the implantable medical device of Ragheb.  
As to claims 1, 38, 69, 45-46, 47-48, 53, and 57, the composition of Ragheb, Wang, and McClain as combined supra will possess values of the dispersion component of the Hansen solubility parameter as recited by the base claims as well as the additional parameters recited by the dependent claims that are within the claimed ranges, because it comprises the same ingredients recited by the claims and arranged in the same way as recited by the claims.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has 
Claims 3-7, 33-34, and 38-40 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of Dave et al. (US Pat. Pub. 2010/0152841; of record).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above.  Ragheb further discloses that different bioactive agents may be applied to different sections or surfaces of the device (column 23, 1st full paragraph), and discloses a specific embodiment wherein the device is a stent wherein the layer comprising paclitaxel is applied to an abluminal surface and the layer comprising the heparin is applied to a luminal side (Figures 6A-6B and & and last paragraph of column 21 through 1st paragraph of column 22).  Ragheb does not, however, expressly disclose that the first coating is applied to the entire luminal and abluminal side (claims 34 and 39) or that the first coating layer is applied to a portion of each side and the second layer is applied only to a portion of the abluminal side (claims 33 and 38) such as only one end of the abluminal side (claim 40).  Ragheb also does not disclose that the first coating layer comprises a polymer (claim 3) which is cationic (claim 5) and wherein the heparin is covalently attached to the polymer (claim 4) through its reducing end (claim 7), or that the first coating layer comprises one or more layers of anionic polymer disposed between innermost and outermost layers of cationic polymer (claim 6).  

As to claims  3-7, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent of Ragheb, Wang, and McClain as combined supra by binding the heparin coating to the surface of the stent by covalent bonding to a polymeric primer comprising alternating layers of polyethyleneimine (PEI) or PLGA and dextran sulfate so that the heparin moiety is attached to the cationic PEI polymer, and the heparin is covalently end point attached to the polymer through its reducing end, because Ragheb expressly teaches that when the layer comprising a bioactive such as heparin is applied directly to the surface it is highly advantageous to use primer coatings or covalent bonding to adhere the bioactive layer to the surface, and Dave expressly teaches the foregoing as a method that can suitably covalently adhere a heparin bioactive  layer to an implantable medical device, such that the skilled artisan reasonably would have expected that the Dave method could be used to adhere the bioactive layer of the Ragheb device.  
As to claims 33-34 and 38-40, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the stent of Ragheb, Wang, and McClain as combined supra by applying the first coating to the entire luminal and abluminal side (claims 34 and 39) or to a portion of each side and applying the second layer only to a portion of the abluminal side (claims 33 and 38) such as only one end of the abluminal side (claim 40), because Ragheb makes it clear that more than one layer comprising different bioactives may be applied to differing portions of the device when different effects are desired at different 
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of The Abstract of Dinge (Dissertation Abstracts International, (2012) Vol. 73, No. 9B(E))(of record in IDS).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above, but they do not expressly disclose that at least a proportion of the particulate coating layer melts as a single phase at a lower temperature than the melting point of the therapeutic agent and organic additive when in pure form as recited by claim 12 or that not only the paclitaxel but also the organic is in crystalline form and form a eutectic mixture as recited by claims 15-16.
The Abstract of Dinge discloses that large numbers of drugs have poor aqueous solubility, and that the formation of a eutectic mixture of such a drug along with a carrier has been used to enhance the dissolution rate of the drug.  The Abstract further states that eutectic mixtures have a lower melting point than either ingredient, and that eutectic mixtures are solid dispersions where the drug and the carrier are both in crystalline form.
As to claims 12 and 15-16, it would have been prima facie obvious to one of 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ragheb et al. (US Pat. No. 6,299,604) in view of Wang (WO 2008/063576) and McClain (US Pat. Pub. 2010/0015200) as applied to claims 1, 10, 13-14, 23-27, 33-34, 37, 41-42, 45-48, 53, and 57-59 above, and further in view of Sun (US Pat. Pub. 2008/0175980; of record in IDS).
The teachings of Ragheb, Wang, and McClain are relied upon as discussed above, but while Ragheb further discloses that the implant may be formed from PTFE (column 7, 4th full paragraph), it does not expressly teach that the PTFE is in the form of ePTFE (claims 27 and 30).
Sun discloses a process for coating a medical device (Abstract and paragraph 8) such as a stent or stent graft (paragraph 31), wherein the coating may comprise a 
As to claim 30, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the medical device of Ragheb and Wang as combined supra by forming the medical device or a portion thereof out of a metal alloy or ePTFE, since Ragheb expressly teaches that the implant may be formed from PTFE and Sun expressly teaches that stents and stent grafts having a coating comprising a bioactive agent for release may be formed from PTFE that is in the form of ePTFE, such that the skilled artisan reasonably would have expected that the stent of Ragheb could be formed using ePTFE.
 
Response to Applicant’s Arguments
Applicant argues that the claims as amended require defined quantities of organic additive and paclitaxel, and that the specification contains data supporting the surprising sustained release properties of the inventive formulations.  Example 3A is said to teach the use of a ratio of 3:1 paclitaxel:caffeine and Example 3B is said to teach the use of a ratio of 3:1 paclitaxel:succinic acid.  Applicant argues that these ratios fall squarely within the ratios recited by the amended claims.  Applicant concludes that the claims now give good definition to a coating formulation that has been shown to demonstrate a sustained release profile with numerous other beneficial properties.
In response, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, while Examples 3A and 3B provide ratios of paclitaxel:organic additive of 3:1, which is indeed within the ratios recited by the claims, the claimed ratios are dramatically broader than the single exemplified embodiment of a 3:1 ratio.  The base claims recite a ratio of anywhere from 7:3 to 95:5 when caffeine is used (which is approximately an 8-fold range), and anywhere from 7:3 to 9:1 when succinic acid is In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Here, however, Examples 3A-3B provide only a single embodiment within the claimed ratios for each of caffeine and succinic acid as the organic additives, and there is no evidence of record of a trend sufficient to lead the skilled artisan to ascertain a trend in the data that would support a conclusion that the superior results are present over the full scope of the range.  Therefore, the claim language is not considered commensurate in scope with the showing of superior results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The Examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Garen Gotfredson/
Examiner, Art Unit 1619

 
 /Patricia Duffy/ Primary Examiner, Art Unit 1645